Citation Nr: 1446859	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-11 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael Varon, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in New York, New York.

In June 2011, the Board remanded the Veteran's appeal to the RO with instruction to inquire whether the social security disability compensation referred to in the Veteran's file is related to his claimed tinnitus, and to obtain ongoing medical treatment records of the Veteran's tinnitus.  The RO complied with these instructions, but the Veteran failed to answer any of the RO's requests for information. 

The Board finds that the RO complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of June 2011 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus was neither incurred in nor related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed tinnitus in March 2008.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, the Board remanded this claim to the RO to inquire about the potential relevance of the Veteran's Social Security records.  The Veteran did not reply to requests for information, and the Board therefore finds that these records are not relevant, because there is no "specific reason to believe these records may give rise to pertinent information."  Raugust v. Shinseki, 23 Vet. App. 475, 478 (2010) (quoting Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010)).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his July 2008 notice of disagreement and elsewhere, the Veteran states that he was exposed to acoustic trauma from jets taking off and landing while working on the deck of an aircraft carrier in service.

Service treatment records do not reflect any diagnosis or symptoms of tinnitus.  The earliest record of tinnitus is a VA treatment record dated August 2006, in which the Veteran complained of tinnitus and sudden hearing loss in the right ear following a diagnosis of an ear infection.  The Veteran was prescribed prednisone.  He next sought VA treatment for his tinnitus in August 2007, complaining of constant tinnitus in the right ear and vertigo when lying down.  The Veteran reported that both began after the August 2006 ear infection.  VA records reflect subsequent treatment for tinnitus in 2009, but the records are silent as to the origin or causes of the Veteran's tinnitus.

The Veteran underwent a VA examination for tinnitus in March 2008.  At the exam, the Veteran reported that his tinnitus began during service.  He reported strong buzzing in his right ear and fainter buzzing in his left ear.  He reported his service noise exposure, denied occupational noise exposure since service, and reported exposure to recreational motorcycle noise since service.  The examiner conducted a full audiological and clinical exam, and found normal bilateral hearing.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner gave a rationale for her opinion, noting that there was no significant hearing loss to support a diagnosis of noise induced inner ear trauma, and that the Veteran's medical history supports the conclusion that any tinnitus is the result of the Veteran's August 2006 inner ear infection, rather than his military service in the 1970s.  The examiner further noted that the Veteran has been inconsistent in reporting the origin of his tinnitus, reporting in March 2008 that it was contemporaneous with service, but reporting in August 2006 and August 2007 that it began suddenly with his ear infection.

The Board finds persuasive the examiner's opinion that the Veteran's tinnitus is more likely to be the result of an August 2006 ear infection than military noise exposure.  The examiner evaluated the Veteran, reviewed the claims file, took history from the Veteran, and provided a rationale based on the evidence of record.  The opinion is adequate and highly probative.  The only conflicting evidence on the record is the Veteran's report of in-service tinnitus, which is inconsistent with his reports to his treating physicians.  Because the Veteran's statements are contradictory, the Board finds the examiner's opinion more probative, and the evidence weighs against a finding that tinnitus is related to service.  Service connection for tinnitus must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


